Citation Nr: 1200079	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  09-49 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a compensable disability evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1984 to February 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, denying the claim for a compensable disability evaluation for left ear hearing loss.  This claim was previously remanded by the Board in March 2011 for further evidentiary development.  

The Veteran was afforded a hearing at the Board's Central Office in Washington, D.C. in August 2010 before the undersigned Veterans Law Judge.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The Board notes that the Veteran's claim was previously one of entitlement to a compensable disability evaluation for left ear hearing loss.  However, in March 2011, the Board granted service connection for right ear hearing loss.  As such, the issue before the Board is now entitlement to a compensable disability evaluation for bilateral hearing loss.  


FINDINGS OF FACT

The Veteran's bilateral hearing loss is characterized by pure tone threshold averages of 26 dB for the right ear and 33 dB for the left ear, with speech recognition scores of 88 percent in the right ear and of 86 percent in the left ear,  


CONCLUSION OF LAW

The criteria for establishing entitlement to a compensable disability evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2011).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Such notice was provided to the Veteran in a letter dated November 2007.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in December 2007 and May 2011, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  A copy of a private audiometric evaluation from January 2010 has also been incorporated into the claims file.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, in regard to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must also fully describe the functional effects caused by a hearing disability in his or her final report.  Significantly, however, the Board points out that the Court's rationale for requiring an examiner to consider the functional effects of a Veteran's hearing loss pertained to cases where consideration of referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) might be warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

In this case, a December 2009 evaluation notes that the Veteran had to listen to his television louder, and according to the May 2011 VA examination, there was a minimal effect on the Veteran's employability.  The Veteran has not alleged any occupational impairment either.  Therefore, the Board finds that no prejudice results to the Veteran insofar as the functional effects of his hearing loss are adequately addressed by the entirety of the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  

Additionally, the Board finds there has been sufficient compliance with its March 2011 remand directives.  Specifically, the Veteran was afforded an additional VA examination in May 2011.  However, the remand also instructed the Appeals Management Center (AMC) to obtain a copy of the December 2009 audiometric evaluation.  The record reflects that the AMC obtained part of this evaluation.  However, the evaluation report notes that the audiogram results were also available for review.  These results are not of record.  

Despite the above, subsequent development in May 2011 revealed that the Veteran's hearing loss was still noncompensable.  In addition, audiometric findings were discussed by the Veteran's private physician in January 2010 - one month after the December 2009 evaluation took place.  Therefore, despite the fact that the audiometric findings from December 2009 are not specifically of record, there is sufficient remaining evidence of record to accurately reflect the Veteran's overall disability level throughout his claim.  As such, further remand to obtain more evidence is not necessary as the Veteran has not been prejudiced.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under applicable laws and regulations, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85 Tables VI and VII, as set forth following 38 C.F.R. § 4.85, are used to calculate the rating to be assigned.  38 C.F.R. § 4.85.  

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 decibels (dB) or more, Table VI or Table Via is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b). 

Facts and Analysis

For historical purposes, the Veteran was granted service connection for left ear hearing loss in a June 1998 rating decision.  A noncompensable (0 percent) disability evaluation was assigned under Diagnostic Code 6100, effective as of July 10, 1997.  In October 2007, VA received a claim from the Veteran seeking entitlement to a compensable disability evaluation for his now bilateral hearing loss.  This claim was denied in a January 2008 rating decision and VA received a timely notice of disagreement to this denial from the Veteran in February 2008.  The noncompensable disability evaluation was confirmed in an October 2009 statement of the case which the Veteran appealed to the Board in December 2009.  In March 2011, the Board remanded the Veteran's claim of entitlement to a compensable disability evaluation for left ear hearing loss to the RO and granted service connection for right ear hearing loss.  In a March 2011 rating decision, the AMC assigned a noncompensable disability evaluation to the Veteran's now bilateral hearing loss, effective as of October 29, 2007.  

Upon filing his claim for an increased disability evaluation, the Veteran was afforded a VA audiometric examination in December 2007.  Pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
25
30
LEFT
10
10
15
30
45

Pure tone threshold averages were 16 dB for the right ear and 25 dB for the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 80 percent in the left ear.  Applying these results to 38 C.F.R. § 4.85, Table VI, the Veteran's right and left ear hearing losses are assigned numeric values of III and III.  These test scores, when applied to Table VII, demonstrate that the Veteran's bilateral hearing loss was properly rated as 0 percent disabling as of this time.  38 C.F.R. § 4.85.  

The Veteran was subsequently seen by VA audiology in December 2009.  The Veteran was found to be suffering from normal hearing through 2000 Hz bilaterally with mild high frequency hearing loss bilaterally.  Word recognition scores were also noted to be excellent bilaterally.  It was noted that audiogram results were available, but they have not been included in the claims file.  

The Veteran has also submitted a private audiological evaluation performed in January 2010 by a physician with the initials B.A.K.  Dr. K indicated that the Veteran brought a number of audiograms performed by VA with him to the evaluation, including ones performed in 2007 and 2009.  Upon independent evaluation, Dr. K concluded that the Veteran suffered from mild to moderate high frequency sensorineural hearing loss centered at 4000 Hz.  Dr. K explained that the right ear had a level of 40 dB at both 3000 Hz and 4000 Hz and that the left ear reached 40 dB at 3000 Hz and 50 dB at 4000 Hz.  

The Veteran was most recently afforded a VA audiometric examination in May 2011.  Pure tone thresholds, in dB, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
35
40
LEFT
10
15
25
40
50

Pure tone threshold averages were 26 dB for the right ear and 33 dB for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 86 percent in the left ear.  Applying these results to 38 C.F.R. § 4.85, Table VI, the Veteran's right and left ear hearing losses are assigned numeric values of II and II.  These test scores, when applied to Table VII, demonstrate that the Veteran's bilateral hearing loss was still properly rated as 0 percent disabling.  38 C.F.R. § 4.85.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a compensable disability evaluation for his bilateral hearing loss.  Audiometric evaluations performed in December 2007 and May 2011 revealed pure tone threshold averages and speech recognition scores that, when applied to 38 C.F.R. § 3.85, demonstrate the Veteran's bilateral hearing loss is noncompensable.  

The Board recognizes that the Veteran believes he is entitled to a compensable disability evaluation for his bilateral hearing loss.  In a December 2009 statement, the Veteran indicated that he had more trouble in hearing speech.  The Veteran also provided testimony in support of his claim in August 2010.  The Veteran did not indicate any specific difficulties he had with his ears.  However, he noted that he was told at the time of the December 2009 evaluation that he was close to a compensable disability evaluation and that he would probably reach that level at the time of his next examination.  While the Board has considered this testimony, it does not demonstrate entitlement to a higher disability evaluation.  The mere fact that the Veteran has some degree of difficulty in hearing speech does not demonstrate entitlement to a compensable disability evaluation.  In granting service connection, it has already been conceded that the Veteran does in fact suffer from a degree of impaired hearing.  Also, while the Veteran reported being told in December 2009 that he would probably be at a compensable level at the time of his next examination, the examination results from May 2011 prove this assertion to be incorrect.  As such, the Veteran's testimony does not demonstrate entitlement to a compensable disability evaluation for bilateral hearing loss.  

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the Veteran has not identified any occupational impairment as a result of his hearing loss and he has described difficulty with hearing speech.  The rating criteria reasonably describe the Veteran's disability level and symptomatology in this case, as a degree of difficulty in hearing would be expected with any hearing loss.  The rating criteria provide for a greater evaluation for additional or more severe symptoms; and as such, his disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a compensable disability evaluation for bilateral hearing loss must be denied.



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a compensable disability evaluation for bilateral hearing loss is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


